PER CURIAM.
The order denying the motion to correct illegal sentence is affirmed. The initial brief filed in this appeal raises claims that were not presented in the motion below. Affirmance is without prejudice for appellant to raise these claims by proper motion in the trial court. See Penrod v. State, 621 So.2d 473 (Fla. 5th DCA 1993). See generally Finney v. State, 660 So.2d 674, 683 (Fla.1995) (stating that in order to be cognizable on appeal, claims must first be raised in the trial court).
GUNTHER, WARNER and GROSS, JJ., concur.